Citation Nr: 0118971	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for post-traumatic stress disorder.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
satisfied and all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained 

2.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but without reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was hospitalized by VA in 1975 for drug abuse.  
In 1983 he was hospitalized by VA for alcohol dependency, 
alcoholic liver disease, delirium tremens and hip pain.  He 
reported a history of drinking for about 10 years.  

Service connection was originally granted for post-traumatic 
stress disorder (PTSD) in a February 1988 rating decision, 
following VA hospitalization in July 1985 when PTSD, 
cyclothymic disorder, alcohol dependence and a personality 
disorder were diagnosed, and based in part on a diagnosis of 
PTSD on a November 1987 VA psychiatric examination.  At that 
examination, the veteran related a long history of substance 
abuse beginning in Vietnam.  

In a May 1993 VA psychiatric examination, the veteran 
reported continued nightmares and daily intrusive thoughts.  
He also indicated that he had considerable irritability and 
explosiveness, had had 20 to 30 jobs since leaving Vietnam 
and had been fired from every one of them.  The diagnoses 
included PTSD, depression, alcoholism and methamphetamine 
abuse in remission, and personality disorder.  

In November 1993, the veteran was admitted to a VA hospital 
after relapsing and resuming a pattern of alcohol abuse 
resulting in an attempt to kill himself in a truck accident.  
Following a successful course of therapy, the veteran was 
released with follow-up through the Addictive Disorders 
Treatment Program.  The veteran was hospitalized several more 
times, including once in October 1994 for alcohol 
intoxication.  A November 1994 report from the Medical 
Director of the Addictive Disorders Treatment Program at the 
Reno VA Medical Center (VAMC) shows that the veteran was 
suspended for a period of six months because he had 
continuously presented intoxicated "and seems to be making 
no sincere effort in achieving sobriety."

In November 1997, the veteran filed a claim with VA for an 
increased evaluation for his PTSD, then evaluated as 30 
percent disabling.  Records were obtained from the VA 
domiciliary in White City, Oregon, where the veteran was 
currently residing.  These show that the veteran was admitted 
in March 1997 on transfer from the VAMC in Reno, Nevada, 
where he was undergoing detoxification.  His other presenting 
problems were homelessness and unemployment.  His reason for 
admission was "to get off alcohol and change my life."  On 
initial evaluation he complained of difficulty falling asleep 
and nightmares, but no memory problems.  His last use of 
alcohol was 10 days ago, and his last use of other drugs 5 
years ago.  To work on his employment skills, the veteran was 
referred for participation in an Incentive Therapy position 
for work hardening skills, a Job Seeking Skills class and a 
Vocational Rehabilitation Specialist.  With regard to his 
addictions, he was to attend AA at least once per week and 
complete Adventure Based Counseling and Relapse Prevention 
Classes.  The veteran also expressed a desire for evaluation 
of his sleep disturbance without actively treating his PTSD.  

Progress notes show that the veteran attempted summer school 
classes in June 1997 at a local college.  A note from his 
case manager indicates that he remained active in AA and was 
still experiencing sleep problems.  A July 1997 psychology 
note shows that the veteran continued to complain of trouble 
sleeping.  The clinical psychologist noted that the veteran 
was in denial about his need for treatment of Vietnam related 
issues.  An October 1997 progress note from a social worker 
shows that the veteran "has accepted the fact that he is 
disabled for employment purposes due to his orthopedic 
problems." 

The veteran continued to receive extensions of his residence 
at the Domiciliary.  A December 1997 Treatment Team Note 
indicates that he was granted an extension to March 1998 in 
order that he might continue to progress dealing with his 
PTSD issues, sleep disturbance and employment versus 
disability income choices.  In January 1998 a psychology 
assessment with testing was conducted.  The clinical 
psychologist concluded that based on the psychometric 
evaluation, the veteran was in the low-average range of 
intellectual ability, although that estimate might be 
affected by either depression or the veteran's long history 
of alcohol abuse.  His work skills were deemed likely to be 
adequate, but his social skills were definitely lacking.

A VA Social and Industrial Survey (SIS) was conducted in 
March 1998 by a social worker who noted the veteran's 
history, which most recently included a stay at the VAMC in 
Reno in 1997 for a short period of detoxification.  Following 
his eviction from a VA halfway house in Reno, he came to 
Oregon.  He denied any hospitalization since living in 
Oregon.  Currently, the veteran was a resident at the VA 
Domiciliary in White City, Oregon.  He indicated that he was 
participating in one-on-one counseling for PTSD, and 
occasionally attended AA meetings but not on a regular basis 
as he did not always agree with their philosophy.  He stated 
that he had not worked since 1993.  He attempted junior 
college in 1997 but was unable to concentrate and dropped out 
after one semester.  He was involved in the Incentive Therapy 
program at the VA Domiciliary working as a janitor but quit 
after someone criticized how he was mopping a floor.  

Subjectively, the veteran stated that things had been going 
well since he had been living at the VA Domiciliary.  He had 
made two friends on-site who were also Vietnam veterans.  He 
did not have any other friends.  He had not remarried since 
his second marriage ended 24 years ago.  He indicated that he 
did keep in contact with his two children from his first 
marriage who were both grown and living in California.  He 
had just returned from a 10-day visit with his children and 
his grandchildren.  He felt his relationship with his 
children was good.  In addition to his socialization with his 
friends, the veteran spent time reading and writing short 
stories.  He also attempted classes in woodworking, leather 
and photography; however, he claimed that every time he began 
a class he would have intrusive thoughts about Vietnam which 
would take over his ability to concentrate and he would drop 
out of the class.  He described only one hallucination last 
year while at the half-way house in Reno.  He felt he had not 
had problems with his memory.  He averaged only four to five 
hours of sleep a night.  He stated that he was awakened by 
dreams of Vietnam.  The veteran stated that he was greatly 
frustrated with his life in general and how things had turned 
out for him.  He indicated that he had a difficult time 
dealing with his anger.  

Objectively, the veteran was pleasant and cooperative 
throughout the interview.  He exhibited excellent recall with 
date, times and places.  He was oriented in all aspects.  He 
did not appear anxious or irritable with any of the 
questions, but displayed some emotion when he spoke about his 
family, explaining that he felt he was a disappointment to 
them.  In diagnostic impressions noted by the examiner, the 
veteran appeared to have no long-term goals for himself and 
no desire to think about the future.  He seemed to have his 
drinking under control but realized that it may not be long-
term.  The veteran appeared to be frustrated at where he was 
in his life.  He had attempted to involve himself in areas of 
interest but due to his inability to concentrate, he could 
not follow through.  The examiner noted that the veteran's 
years of drinking had created enormous difficulties for him 
and he has shown little committed effort to take control of 
the problems, appearing to continually self-destruct.  He 
appeared to be consumed with memories of Vietnam.  The 
examiner concluded that possibly with continued counseling 
and sobriety, he would develop the means to deal with the 
past and cope with the future; however, he appeared to lack 
the self-determination to follow through.  

In March 1998 the veteran was also provided a VA PTSD 
examination by a physician.  The report of examination shows 
that the examiner had access to the veteran's claims file and 
medical records.  The veteran related his history to the 
examiner, including his long history of alcohol use, although 
he indicated that he had been sober for the past year.  He 
described his unsuccessful job in the Incentive Therapy 
Program stating that he "didn't like the rhetoric of the 
other patients."  Presently he hoped to move to Redding, 
California, where his two children lived.  He described a 
good relationship with them, seeing them approximately every 
two months.  With regard to his PTSD symptoms, the veteran 
reported that he was bothered daily by intrusive memories of 
Vietnam.  He denied flashbacks during the past year.  He was 
usually awakened by distressing dreams about Vietnam which 
occurred about 3 times a week and from which he had a hard 
time going back to sleep.  He reported only about four or 
five hours of sleep a night.  Asked by the examiner how 
Vietnam had affected his relationships with people, he 
answered the he did not have any close friends and did not 
associate with people publicly.  He reported that he only had 
only two people with whom he talked at the VA Domiciliary.  
He also stated that he did not have any outside interests.  
His last "significant other" relationship ended in 1993 and 
he had difficulty getting close in relationships.  Asked how 
his symptoms had changed in recent years, the veteran 
answered that he was more moody and isolative in the last 
three or four years.  

On mental status examination, the veteran appeared friendly, 
polite, pleasant and cooperative.  There was no distress, 
anxiety, irritability, or depression noted during the 
evaluation.  His affect was broad and engaging.  His speech 
was normal in rate and volume, and his thought processes were 
linear and sequential.  His thought content was negative for 
any obvious psychotic symptoms.  He was fully alert and 
oriented, and grossly there were no cognitive deficits.  The 
impression of the examiner was that the veteran's symptoms 
had not changed significantly since his last examination in 
1993 when he reported having intrusive thoughts on almost a 
daily basis and nightmares several times a week.  He also 
reported sleep disturbance, social isolation and 
irritability.  The examiner noted that although the veteran 
stated that his symptoms had worsened, he was very vague when 
asked to give examples.  In conclusion, the examiner felt 
that the veteran was currently moderately impaired socially 
and occupationally from symptoms of PTSD.  The Axis I 
diagnosis was PTSD, and alcohol abuse/dependence currently in 
remission.  The veteran's GAF (global assessment of function) 
was 70.  

In April 1998, the RO confirmed and continued the 30 percent 
evaluation for PTSD.  The veteran was discharged from the VA 
Domiciliary in May 1998.  The following month, he called 
stating that he had been intoxicated the previous week, and 
was homeless again and on the streets.  He requested 
readmission.  The admission assessment shows that the veteran 
had failed to address issues with his PTSD during his 
previous admission, and did not engage in a recovery program 
for his alcohol abuse.  He was readmitted in August 1998 for 
an intended short stay of 45 days with an emphasis on gaining 
employment.  It was noted that based on his past history, the 
veteran would likely attempt to extend his stay indefinitely.  
On psychiatric evaluation on readmission it was noted that 
the veteran was on several psychotropic medications at the 
time of his previous discharge, and reported significant 
improvement in his PTSD symptomatology.  He stated that he 
was sleeping five to five and a half hours per night and 
described this as "restorative."  He attributed his relapse 
following his discharge to running out of medication.  A 
September 1998 Basic Recovery Update noted that the veteran 
treated his alcoholism with indifference and resignation and 
was at high risk for relapse.  

In October 1998, a psychology report was prepared based on 
extensive testing of the veteran's current mental status.  
The conclusion was that the veteran was substantially worse 
than his previous admission, with obsessive and depressive 
thinking, hopelessness, problems with concentration, shyness 
and withdrawal, sensitivity to criticism, perfectionism, 
indecisiveness, inhibition, and a severe lack of social 
skills.  Treatment was predicted to be long, difficult and 
marked by various sorts of relapse.  A November 1998 
medication review noted that the veteran still felt depressed 
as manifested by a lack of motivation to do things.  There 
was no improvement with higher doses of medication.  The 
assessment was PTSD, reasonably controlled, and major 
depression, improving.  The veteran continued to attend AA 
meetings and in December 1998, was accepted to a waiting list 
for a PTSD support group with what a social worker reported 
as minor symptoms of PTSD.

In a January 1999 statement to the Board, which was also the 
veteran's substantive appeal, the veteran wrote, in essence, 
that he believed his PTSD was worse than currently rated.  He 
stated that he was not sleeping at all at night, and that if 
he got get 4 to 5 hours he had a good night.  He reported 
being able to work, not getting along with others and not 
being able to deal with authority.  He indicated that he 
could not take orders from anyone, had nightmares at least 3 
times a week, and had so much anger that he felt like he was 
going to explode.  He found himself yelling at people all the 
time for no reason, could not seem to control this, and was 
afraid he was going to hurt someone.  

He further explained that during his recent examination, he 
put up a front, that he did not trust the person giving the 
examination and just wanted to get out of there so he acted 
as if nothing was wrong.  He enclosed a copy of a clinical 
warning that accompanied his October 1998 psychology 
assessment showing that based on his test scores, the veteran 
showed a potential for hostile acts.

In February 1999, the veteran was provided a comprehensive VA 
PTSD examination at the VA domiciliary where he resided.  The 
report of examination indicates that the veteran was examined 
for approximately four and a quarter hours.  The examiner 
noted that the claims file was available and he reviewed "in 
very fine detail" the earlier compensation and pension 
examinations of March 1998 and May 1993 as well as the March 
1998 social and industrial survey.  He also reviewed 
extensive White City VA Domiciliary progress notes and older 
records from the VAMC in Reno detailing the long history of 
alcoholism and amphetamine abuse.  It was noted that while in 
basic artillery school at Fort Sill, Oklahoma, the veteran 
had used LSD and thereafter started using amphetamines, with 
heavy usage while still at Fort Sill.  He continued using 
amphetamines and in Vietnam also used marijuana and 
occasional heroin.  It was reported that after service he 
started drinking to "break up the speed cycle."  

The examiner particularly noted the veteran's complaints of 
sleep disturbance in his January 1999 statement, and remarked 
that these complaints did not appear to be supported by the 
records reviewed.  Also noted was the veteran's complaint 
that he was yelling at people all the time.  The examiner 
stated, "the White City Domiciliary progress notes do NOT 
indicate that the veteran is doing any such thing, nor has 
such behavior even been occasionally noted, as would 
certainly be so noted if occurring."  As for the veteran's 
statement that he had not told the 1998 examiner 
"anything," the examiner noted that the March 1998 report 
clearly indicated that the veteran had told him "quite a 
good deal about a variety of his symptoms."

The examiner next identified each of the veteran's 
complaints, starting with the complaint of depression.  The 
examiner noted that the veteran implied constant low mood for 
four to six years, with increasing anhedonia, lack of 
interest, and lack of pleasure.  The Domiciliary progress 
notes, the examiner noted, indicated some discrepancy in the 
reported depth and consistency of low mood during his 
residency.  

With regard to the PTSD issues, the examiner noted the 
veteran's statement that he retired at about 11:00 p.m., 
awakened at 2:00 a.m., slept again until 4:00 a.m., and then 
would rise at 4:00 or 4:30 a.m.  The veteran claimed 
nightmares several times a week.  The examiner noted that the 
claim about frequency was very vague, and that veteran would 
not spontaneously list content until after he had been 
specifically asked to detail a list of traumatic events in 
Vietnam.  The veteran's account of his nightmares was with 
minimal emotional impact, and was noted to be unpersuasive to 
the examiner.  As for intrusive thoughts, the veteran stated 
that he was obsessed with Vietnam but would not list any 
specific content until pressed to answer "yes" or "no" to 
a list of described events.  The veteran stated that he 
trusted nobody other than an occasional or rare Vietnam 
veteran.  He disliked all people, and crowds, although he 
expressed positive, tender, and loving feelings for both of 
his children whom he would see perhaps every 60 days.  He 
stated that he was frightened of other people approaching him 
from behind and loud sudden noises, and had been generally 
very irritable for many years.  The examiner noted the 
veteran's history of substance abuse, and that the veteran 
discussed traumatic events in Vietnam for one and a half 
hours in detail.  

On mental status examination, the examiner noted that the 
veteran's history-giving appeared rather direct and open, in 
contrast to his previous claims or report styles which were 
inflated or exaggerated.  On verbal testing, the examiner 
noted some indication of cognitive dysfunction, with memory 
impairment of immediate and short varieties, reduced 
processing speed, and some reduced executive function, 
together with some dyscalculia.  The examiner noted the 
veteran showed many negative and pessimistic assessments of 
women, fellow employees, supervisors, and the general public.  
The veteran was often preoccupied with the need to assert 
independence and a refusal to be ordered around.  This, the 
examiner indicated, appeared to be his major reason for 
quitting his jobs or getting himself fired.  The examiner 
stated that he believed the veteran in his report of general 
decrease in pleasure and absence of physically active 
hobbies; however, he was not without interests, and 
frequently sought out television learning and documentary 
programs, books or films on Native American customs, and 
videos on World War II or the old West demonstrating an 
interest in mental rather than physical hobbies.  He also 
expressed an interest in returning to work, particularly as a 
salesman, although he had been discouraged from such work.  
The examiner indicated that this was probably realistic given 
the veteran's intellectual slowness and his hostile and 
bitter personality style.  The veteran displayed no delusion, 
overt looseness of association, bizarreness, affect 
inappropriate to ideation, or other evidence of psychosis.  

In discussing the veteran's mental capacity, the examiner 
noted that, whether a result of trauma, or alcohol or 
amphetamine usage, the veteran had mild cognitive deficiency, 
with some memory deficiency and slowness of processing of 
some stimuli, together with some probably 
organizational/executive slowness.  The veteran was noted to 
be alcohol abstinent since late August 1998, and abstinent of 
amphetamines since 1997.  

With regard to the veteran's PTSD, the examiner noted that 
the claim of nightmares was very vague and not persuasive and 
his claims of obsessions about traumatic events in Vietnam 
were not marked by obvious change of demeanor.  Similarly, 
his self-reports of gross angry outbursts in the Domiciliary 
were not confirmed by the White City progress notes.  The 
examiner stated that he believed that the veteran had some 
degree of sleep disturbance, rather well controlled by 
medications.  The examiner stated that the veteran did have 
considerable social avoidance and alienation but that his job 
difficulties appeared substantially related to his 
antiauthority attitude which was already manifest in the 
veteran's pre-Vietnam training, prior to Vietnam service, and 
that this antiauthoritarianism was separate from and not 
directly related to anxiety from trauma.

The examiner also considered the issue of a personality 
disorder, noting that the veteran met many of the criteria 
for antisocial personality.  As for depression, the examiner 
noted that the veteran was neither hopeless nor helpless in 
attitude.  He was not depressively slowed, retarded, or 
psychotic.  In the examiner's opinion, the veteran's 
depressive views probably had larger contributions in the 28 
years following discharge, including failed relationships, 
lack of any friendship structure, no job security, a trade he 
could not practice, and the impact of two long addictions on 
his social structures, relationships, accomplishments, and 
reputation.  

The Axis I diagnoses were:  (1) Alcohol dependence in total 
remission since August of 1998 in institution, (2) 
Amphetamine dependence in certain remission since August of 
1998, (3) Cognitive deficiency of memory, slowed processing, 
and probable decrease of executive functioning, etiology 
unknown, very probably a substance-induced preexisting 
dementia secondary to alcoholism, severity minimal to mild, 
(4) PTSD, secondary to military experience, little changed 
since 1993, and (5) Dysthymic disorder, moderately controlled 
by sertraline, increased over 1998.  

The examiner provided several Global Assessment of 
Functioning scores as follows:

1.  Estimated current GAF secondary to PTSD alone: 58 to 
60.
2.  Estimated current GAF secondary to dysthymic 
disorder: 52 to 55.  Receives contributions from PTSD to 
a small extent, but larger from current inability to 
practice lifetime trade and lifestyle, and from lack of 
relationships, and loss of opportunities due to 
addictions.
3.  Estimated past decades GAF secondary to addictions 
alone: 45.
4.  Estimated GAF currently secondary to addictions 
alone (remission): 68 to 70.
5.  Estimated GAF currently secondary to combined total 
of PTSD, dysthymic disorder, and residuals of 
addictions: 51 to 55.
6.  Estimated GAF in past years from a combined total of 
dysthymic disorder, PTSD, active addictions, and 
personality disorder: 39 to 43.
7.  Estimated GAF currently secondary to dementia alone: 
65 to 68.

Finally, the examiner responded to several questions posed by 
the RO in the request for examination relating to the 
industrial and social impairment of various aspects of the 
veteran's psychiatric condition.  The examiner noted that 
there was no impairment secondary to delusions, 
hallucinations, suicidal or homicidal thoughts, thought 
processes, disorientation, panic attacks, obsessive-
compulsive behavior, rate and flow of speech or "illogical" 
or obscure patterns, or communication (language skills).  
There was substantial impact secondary to the veteran's 
personality disorder and anti-authoritarian attitude, general 
dislike and distrust of others which prevented maintenance of 
relationships and restricted the veteran to short-term jobs 
in comparative isolation.  The examiner estimated the 
impairment due to anxiety at "perhaps" 10 percent due to 
increased avoidance, although little overt anxiety was found.  
There was significant impairment in long term employment from 
impulse control, as demonstrated by the veteran's over-ready 
expressions of hostility.  The examiner indicated that there 
was little impairment due to sleep impairment, judging from 
the VA Domiciliary notes of September through November 1998.  

In a July 2000 memorandum from the veteran's accredited 
representative, it was requested that due to the "old" VA 
examination in the claims file, the veteran be scheduled for 
a new examination and the prior decision be readjudicated.  

Relevant Law

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); See 38 C.F.R. § 4.3. 

PTSD is rated 10 percent disabling under Diagnostic Code 
9411, for occupational and social impairment due to mild or 
transient symptoms which decrease with work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

Analysis - Notice and Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the case at hand, the Board is satisfied that the duty to 
notify and assist has been met under the new law.  The RO has 
provided the veteran with notice of the evidence that would 
support his claim, the evidence on file and the rating 
criteria that apply to his disability.  The RO made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including his VA medical 
records and extensive Domiciliary records.  The veteran has 
stated on several occasions that he has not received private 
medical care for his PTSD so there would be no such records 
to obtain.  Additionally, the veteran was afforded VA PTSD 
examinations in March 1998 and in February 1999, and a Social 
and Industrial Survey (SIS) in March 1998, the reports of 
which have been obtained.  Thus, the RO has satisfied 

the duty to notify and assist the veteran under the new 
legislation and the Board may proceed to consider the case on 
the merits without prejudice to the veteran.   VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); see Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis -Increased Evaluation 

The Board has considered each of the criteria under 
Diagnostic Code 9411 and notes that although both the 30 and 
the 50 percent levels of disability contemplate occupational 
and social impairment, the difference is one of degree.  

The medical evidence shows that at the time the veteran filed 
his claim for an increased rating for PTSD, in November 1997, 
he had recently undergone treatment for alcohol 
detoxification, and had been admitted to the VA Domiciliary 
in White City, Oregon, in March 1997 because of homelessness 
and unemployment.  His condition at entry into the 
domiciliary was not one of increase in his PTSD symptoms, but 
in his own words, "to get off alcohol and change my life."  
Although he complained of sleep impairment, one of the 
criteria for his current 30 percent evaluation for PTSD, his 
initial treatment was not for symptoms of PTSD, but to work 
on his employment skills, and receive counseling for his 
addictions.  A January 1998 assessment at the VA Domiciliary 
noted that the veteran had adequate work skills, but his 
social skills were definitely lacking.  

At the time of the March 1998 PTSD examination and social and 
industrial survey, the veteran indicated that things had been 
going well since he had been living in the VA Domiciliary.  
He had made a few friends at the Domiciliary, and described 
his relationship with his grown children whom he visited 
about every two months as good.  He was active in writing 
short stories, and attempted classes in woodworking, leather 
and photography, although he claimed that intrusive thoughts 
about Vietnam interrupted his concentration causing him to 
drop out of these classes.  He had had no hallucinations 
since entering the VA Domiciliary, and described no problems 
with his memory.  He continued to complain of sleep 
disturbance, referring to dreams about Vietnam which affected 
his ability to sleep.  Mental status examination showed the 
veteran to be friendly, polite, pleasant and cooperative, 
with no distress, anxiety, irritability, or depression.  His 
affect was broad and engaging, speech normal in rate and 
volume, and his thought processes liner and sequential.  He 
was fully alert and oriented and there were no cognitive 
defects grossly.  

In March 1998, the veteran manifested only one of the 
symptoms listed for a 50 percent evaluation, disturbance of 
motivation caused by intrusive thoughts of Vietnam 
interfering with his ability to concentrate and complete his 
woodworking, leather and photography classes.  He manifested 
none of the other symptoms contemplated for the 50 percent 
evaluation.  In that regard, his affect was broad and 
engaging, his speech normal, and there were no cognitive 
deficits, whereas a 50 percent evaluation contemplates such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech and difficulty in understanding complex 
commands.  The examiner noted that, although the veteran 
complained of increased symptoms of PTSD, he was very vague 
when asked to give examples.  The examiner's impression, 
after reviewing the medical records, was that the veteran's 
symptoms had not changed significantly since his last 
examination in 1993 and he was moderately impaired from his 
symptoms of PTSD.  

Shortly after his March 1998 evaluation, the veteran was 
discharged from the VA Domiciliary but was readmitted in May 
due to a relapse in his drinking.  It is noteworthy that at 
the time of his second admission, he reported a significant 
improvement in his PTSD symptomatology, which at the time 
appears to have been primarily manifested by sleep 
disturbance.  He now described his sleep as "restorative."  
Extensive psychological testing was conducted in October 
1998, resulting in the conclusion that the veteran was 
"substantially worse" than in his previous admission, with 
obsessive and depressive thinking, hopelessness, problems 
with concentration, shyness and withdrawal, sensitivity to 
criticism, perfectionism, indecisiveness, inhibition, and a 
severe lack of social skills.  However, this was based on an 
interpretation of the results of psychological tests, and 
test results are not among the criteria for rating mental 
disorders.   A treatment note in November noted an assessment 
of PTSD, reasonably controlled, and major depression, 
improving.  Additionally, a social worker's note in December, 
on the veteran's acceptance into a PTSD support group, 
described the veteran's PTSD symptoms as minor.  

The most probative evidence of the level of the veteran's 
disability is the February 1999 VA examination report, which 
is the most recent evaluation.  It also is the most 
comprehensive, having lasted more than four hours following a 
thorough review of the claims file including prior 
examination reports, Domiciliary records, and a January 1999 
statement of the veteran explaining why he felt his PTSD was 
worse that currently evaluated.  Based on his review of the 
medical records, the examiner noted that the veteran's 
complaints of sleep disturbance and yelling at people did not 
appear to be supported by the records reviewed.  In regard to 
the veteran's assertion that the previous March 1998 
examination did not reflect his condition because he had not 
told the examiner anything, the current examiner noted that 
the prior examination report clearly indicated that the 
veteran had mentioned "quite a good deal about a variety of 
symptoms."

Having considered the veteran's written contentions from his 
January 1999 statement, the examiner evaluated each of the 
veteran's current complaints.  With regard to PTSD symptoms, 
the examiner noted that although the veteran complained of 
sleep disturbance and nightmares several times a week, his 
account of the nightmares was with minimal emotional impact, 
and was unpersuasive.  Also, although he complained of 
intrusive thoughts about Vietnam, he would not list any 
specific content until pressed to answer "yes" or "no" to 
a list of described events.  Additionally, although he stated 
that he disliked all people, he expressed positive, tender, 
and loving feelings for his children.  

On mental status examination, the examiner noted that the 
veteran's need to assert independence and a refusal to be 
ordered around appeared to be his major reason for quitting 
his jobs or getting himself fired.  While indicating that the 
veteran did have considerable social avoidance and 
alienation, the examiner opined that his job difficulties 
appeared substantially related to his antiauthority attitude, 
which was already manifest prior to his Vietnam service and 
was separate from and not directly related to anxiety from 
trauma.  As such, the Board concludes that although the 
veteran appears to be considerably impaired occupationally, 
this is clearly attributed to the veteran's 
antiauthoritarianism which, according to a competent opinion, 
is not directly related to PTSD.

With regard to sleep disturbance, the examiner concluded that 
this was well controlled by medication.  As for cognitive 
deficiency of memory, slowed processing, and probable 
decrease of executive functioning, although the examiner 
noted that the etiology of this was unknown, he indicated 
that it was probably a substance-induced preexisting dementia 
secondary to alcoholism.  Most significantly, the examiner 
noted that the veteran's PTSD symptoms were little changed 
since 1993.  

With regard to the specific criteria contemplated under 
Diagnostic Code 9411 for the next higher evaluation, the 
February 1999 specifically indicated that there was no 
impairment in the veteran's occupational and social 
functioning due to thought processes, rate or flow of speech, 
communication skills, or any panic attacks.  Impairment due 
to anxiety was estimated at only 10 percent, and there was 
"little" impairment due to sleep disturbance.  The veteran 
is already compensated for these at the 30 percent level.  
Substantial impairment was noted due to the veteran's 
personality disorder and anti-authoritarian attitude, and 
general dislike and distrust of others which prevents 
maintenance of relationships; however, the examiner has 
indicated that this was manifest prior to his Vietnam 
service, and was separate from and not directly related to 
anxiety from trauma.  

As noted above, the law states that where it is not possible 
to separate the effects of a service connected condition with 
a nonservice-connected condition, the benefit of the doubt 
rule requires all such signs and symptoms be attributed to 
the service-connected condition. 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181 (1998).  However, in 
this case, the February 1999 examiner has provided a very 
thorough and comprehensive examination, adequately 
distinguishing the symptoms of PTSD from those of the 
nonservice-connected disorders.  Also, separate GAFs were 
provided for each component of the veteran's psychiatric 
condition.  Based on the above medical evidence, the 
preponderance of the evidence is against a higher evaluation 
for PTSD.

Finally, the Board notes the representative's request that 
the veteran be afforded another examination due to the 
"old" examination in the claims file.  However, the 
representative has not shown how the February 1999 
examination does not adequately reflect the current state of 
the veteran's disability.  In this regard, it is not alleged 
that the veteran's PTSD has worsened since his most recent 
examination, but merely that the examination is too old.  
Accordingly, a new examination is not warranted.  

Because the evidence for and against a higher evaluation for 
PTSD is not evenly balanced, the rule affording the veteran 
the benefit of the doubt is not for application.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); See 38 C.F.R. 
§ 4.3. 


ORDER

An increased rating for post-traumatic stress disorder is 
denied.  




		
	J. SHARP
	Member, Board of Veterans' Appeals


 

